Citation Nr: 0308074	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  02-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
fibula fracture residuals.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to November 1978.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California which 
increased the rating for left distal fibula fracture 
residuals to 10 percent and denied TDIU.  


FINDINGS OF FACT

1.  The veteran's service-connected left fibula fracture 
residuals are manifested by no more than moderate limitation 
of ankle motion due to pain and further functional 
limitations equivalent to moderate, but not marked 
disability.  

2.  The veteran reports he completed between one and two 
years of college, and that he last worked, as a technician, 
in 1999; he also has work experience as a fuel engineer and 
as an electrician.

3.  The scheduler requirements for TDIU are not met; the 
veteran's one service-connected disability, left fibula 
fracture residuals rated 20 percent, is not of such severity 
as to prevent his participation in regular substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for left fibula fracture 
residuals. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Code 5262 (2002).

2.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  

Well-groundedness is not an issue.  Via rating decision in 
April 2001 and statement of the case in January 2002 the 
veteran was notified why a rating in excess of 10 percent was 
not warranted for his service-connected left leg disorder as 
well as why he did not qualify for TDIU benefits.  He was 
advised of what was needed to establish entitlement to the 
benefits sought, and what the evidence of record showed (and, 
by inference, what type of evidence he would need to submit 
to prevail in his claims).  By letter in July 2001 he was 
informed of pertinent provisions of the VCAA, and of his and 
VA's respective responsibilities in evidence development.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has obtained the veteran's service treatment records.  
He has not mentioned any outstanding records that might 
support his claims or affect their outcome.  There is no 
indication that the evidentiary record is incomplete.  No 
further notice or assistance to the veteran in the 
development of evidence is required.  The RO has complied 
with, or exceeded, the mandates of the VCAA and its 
implementing regulations.  

The RO indicated that the veteran retired from the U.S. 
Postal Service.  The veteran has informed the RO that he has 
never worked for the U.S. Postal Service, and the Board has 
not found any evidence of record to dispute that assertion.  
However, regardless of the fact that the RO appears to have 
erred in its finding regarding the veteran's past employment 
with the U.S. Postal Service , such "error" does not affect 
the merits of the claim or his substantive rights and is 
therefore harmless.  See 38 C.F.R. § 20.1102.  Further 
expending of time and resources merely to acknowledge that 
error occurred would serve no useful purpose.  

Factual Background

The veteran essentially claims that as he has continuous 
problems with his left leg a rating in excess of 10 percent 
should be assigned.  He also claims that he is unable to work 
due to problems associated with his left leg.  

The veteran sustained a non-displaced fracture of the left 
distal fibular diaphysis with an impression of fracture of 
the left malleolus in June 1974.  On service discharge 
examination in November 1978 no complications of the fracture 
were observed, and no residual functional impairment was 
noted.  

Service connection for status post fracture of the left 
distal fibula was granted by the above-mentioned rating 
decision in February 1990, and a zero percent rating was 
assigned.  The veteran did not appeal this decision.  

In VA Form 21-527, received by VA in December 2000, the 
veteran asserted that he last worked in June 2000 and that he 
did not have to quit his job due to a physical condition.  
However, in another part of the form, the veteran indicated 
that he had held his last two jobs for only two days because 
his employer would not let him stay on the job because of his 
leg.  He also reported that he had worked as an electrician 
for a period of 16 months before his last two jobs.  He 
became totally disabled in July 2000.  He also indicated that 
he had completed high school.  

A VA outpatient treatment record shows that in December 2000 
the veteran underwent left knee arthroscopy with partial 
medial meniscectomy.  He had injured his left knee in a July 
1999 fall.

On VA fee-basis examination in January 2001 the veteran 
complained of pain, weakness and stiffness resulting from his 
1974 inservice fracture of the left fibula.  He denied any 
swelling, inflammation, drainage, instability, locking or 
abnormal motion.  He described the symptoms as constant, with 
no flare-ups.  Examination of the left foot showed no 
abnormal weight bearing, callous site breakdown or initial 
shoe wear patterns.  The veteran used a cane for ambulation.  
Posture and gait were normal.  The veteran had standing and 
walking functions limited to 15 minutes standing 4 to 5 
blocks walking secondary to pain.  The left knee joint 
appeared abnormal.  There was heat, without sign of redness, 
swelling, effusion or drainage, abnormal movement or 
instability.  Slight limitation of left knee motion was 
reported (130 degrees), but no pain.  Knee motion was not 
further limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  The left ankle appeared abnormal.  There 
was no evidence of heat, redness, effusion or drainage; 
however, there was swelling.  Left ankle motion was reported 
to be normal, with pain at the extremes.  Left ankle weakness 
on repeated range of motion testing and lack of endurance was 
also reported.  The examiner indicated that the pain appeared 
to have a major functional impact.  There was no 
incoordination or fatigability.  X-rays of the left tibia and 
fibula showed an old healed fracture of the proximal fibula 
and diaphysis; no acute or fresh fractures were demonstrated.  
There was degenerative arthritis in the region of the ankle 
joint.  The examiner commented that the veteran's status post 
fracture of the left distal fibula and associated pain in 
addition to his ankle pain interfered with daily activity.  
The veteran was advised to avoid prolonged standing, walking, 
walking on uneven ground, and running and jumping.  

A March 2001 private medical examiner's report shows that the 
veteran was evaluated for workers' compensation purposes.  
Left knee status post arthroscopic surgery was diagnosed.  
Vocational rehabilitation was suggested, as the veteran could 
not return to his usual and customary job duties.  

On a VA Form 21-8940, received by VA in April 2001, the 
veteran reported he last worked full time in March 1999 as a 
field engineer.  He had also worked as an electrician.  He 
reported he completed two years of college.  

On another VA Form 21-8940, received by VA later in April 
2001, the veteran claimed he last worked full time in June 
1999 as a fuel engineer.  He also reported having completed 
one year of college.  He claimed that due to his service-
connected ankle condition (and to nonservice-connected hip 
and knee conditions) he was unable to obtain or keep a job.  

VA medical records show that in November 2001 the veteran 
underwent a total left hip replacement.

A letter was sent to the veteran's former employer, E.I.U. of 
California to confirm the reason his employment was 
terminated.  The employer did not respond.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
Under Code 5262, for impairment of tibia and fibula, a 10 
percent rating is provided for malunion with slight knee or 
ankle disability.  A 20 percent rating is provided for 
moderate knee or ankle disability.  A 30 percent rating is 
provided for marked knee or ankle disability.  Nonunion of 
the tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71.

The veteran's service-connected disability may also be 
evaluated under Code 5271, which provides for the evaluation 
of limited motion of the ankle.  When the limitation of 
motion is moderate, a rating of 10 percent is provided.  When 
the limitation of motion is marked, a rating of 20 percent is 
provided.  This is the highest rating under this code.  Under 
38 C.F.R. § 4.71, Plate II, normal ankle dorsiflexion is to 
20 degrees and normal plantar flexion is to 45 degrees.  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45. Under 
38 C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

Analysis

Left Distal Fibula Fracture Residuals

To warrant entitlement to the next higher, 20 percent, rating 
the evidence must show that there is moderate knee or ankle 
disability.  Here, the veteran's most recent January 2001 
examination shows that the veteran complained of constant 
pain, weakness and stiffness.  At that time, left ankle 
motion, while full, was limited by pain at the extremes.  
Weakness on repeated range of motion testing and lack of 
endurance were also noted.  The examiner reported that pain 
appeared to have a major functional impact.  The examiner 
reported that the residuals of fracture of the left fibula 
and associated pain interfered with daily activity.  
After reviewing the record, and taking into account 
functional impairment due to pain, as evidenced by findings 
on VA examination, the Board finds that the disability 
picture presented is consistent with moderate, but not marked 
disability.  The Board finds significant that the VA examiner 
advised the veteran to avoid prolonged standing or walking, 
walking on uneven ground, running and jumping.  However, the 
fracture had healed.  Ankle and knee motion were objectively 
no more than slightly limited.  There were no signs of 
abnormal movement or instability.  With a cane, the veteran 
walked with a normal gait, and could stand 15 minutes and 
walk 4 or 5 blocks.  The disability picture presented does 
not suggest a marked level of impairment.  

Accordingly, a 20 percent, but no higher, rating under Code 
5262 is warranted for the fibula fracture residuals.  Rating 
under alternate criteria (code 5271) is not warranted, and 
would be of no benefit, as the maximum rating under that code 
is 20 percent.  

TDIU

The veteran has one service-connected disability, left distal 
fibula fracture residuals, rated 20 percent disabling.  
Consequently, the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met.  However, as noted above, the veteran 
may still be entitled to such benefits, on an extraschedular 
basis, pursuant to 38 C.F.R. § 4.16(b).  

On fee-basis VA examination in January 2001, the examiner, 
while indicating that the veteran's service-connected left 
lower extremity disability interfered with daily activity, 
did not suggest that the disorder prevented the veteran's 
participation in all forms of regular gainful employment.  In 
particular, there is nothing to suggest that due to the 
service connected disability the veteran is incapable of 
sedentary types of employment consistent with his education 
and experience.  While the veteran clearly cannot engage in 
the strenuous types of employment he has been advised to 
avoid, the governing criteria require that to establish 
entitlement to the benefit sought, he must, due to his 
service connected disability, be incapable of any regular 
employment.  Such a level of impairment due to the fibula 
fracture residuals is not shown, nor is it shown that his 
disability picture is out of the norm, so as to warrant 
extraschedular consideration.  38 C.F.R. § 3.321.  Medical 
evaluation findings associated with a March 2001 Department 
of Industrial Relations report show that the veteran could 
not return to his usual and customary job duties due to 
problems associated with his left knee disability, which is 
not service-connected.  (The Board again notes that the 
veteran underwent left knee surgery in December 2000, 
following a July 1999 accident.)  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

A 20 percent rating for left fibula fracture residuals is 
granted, subject to the regulations governing payment of 
monetary awards.

TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

